Citation Nr: 0520338	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  98-16 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for the residuals of a 
cerebrovascular accident (CVA), to include right-sided 
hemiparesis, with aphasia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1971 to September 
1993.

Initially, the Board of Veterans' Appeals (Board) notes that 
in April 2000, the Board denied the veteran's claims.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court), and in February 2001, 
the Court issued an Order which vacated the Board's decision 
and remanded the veteran's claims to the Board for the 
completion of additional development.  In October 2001, the 
Board remanded the claims to the regional office (RO) for 
adjudication consistent with the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and in August 2003, the Board again remanded the 
claims for further evidentiary development.  The Board finds 
that the action requested in its remands has been 
accomplished to the extent possible, and that the case is now 
ready for further appellate review.


FINDINGS OF FACT

1.  The veteran's hypertension has been related to active 
service.

2.  Residuals of a CVA, to include right-sided hemiparesis, 
with aphasia, have been related to his service-connected 
hypertension.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Residuals of a CVA, to include right-sided hemiparesis, 
with aphasia, are related to his service-connected 
hypertension.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Department of 
Veterans Affairs (VA) has now sufficiently complied with the 
VCAA with respect to the claims on appeal, and that since it 
has determined that the evidence supports a grant of the 
benefits sought, any lack of notice and/or development under 
the VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2004).

Service medical records reflect that in September 1979, the 
veteran complained of chest pains, and the assessment was 
musculoskeletal abnormality.  In October 1980, blood pressure 
was 150/68.  In April 1985, blood pressure was 158/80.  In 
December 1988, blood pressure was 140/90, and the veteran 
complained of chest pain at the rate of once a week.  It was 
noted at this time that the veteran was light-headed and 
dizzy.  In April 1990, blood pressure was 120/80.  Service 
medical records from September 1992 indicate a blood pressure 
reading of 140/80.  

Separation examination in April 1993 revealed blood pressure 
of 136/78, and that the veteran reported a history of chest 
pain or pressure.  Several days later, his blood pressure was 
noted to be elevated at 150/88.

November 1994 VA general medical examination revealed that 
although blood pressure was 133/80 while sitting, blood 
pressure while recumbent and standing was 115/90 and 150/92, 
respectively.  

Private hospital records from early April 1997 reflect that 
the veteran was admitted with CVA and aphasia, and that the 
discharge diagnosis was left middle cerebral artery infarct 
with right-sided hemiparesis and hypertension.  Blood 
pressure at this time was 156/90.  Additional hospital 
records from April 1997 indicate that a subsequent admission 
was noted to be for rehabilitation with right hemiparesis 
secondary to CVA approximately five days earlier.  It was 
noted that the veteran had a history of hypertension.

In a medical statement dated in June 1997, the head of the 
occupational medicine department at a Naval Hospital opined 
that hospital records from April 1997 noted that the veteran 
had a long history of hypertension, and that she did not 
believe that there was a causal relationship between his 
factors of employment and the development of his stroke.

Private consultation records from July 1997 reflect an 
impression of status post-CVA with right hemiparesis and 
aphasia, moderate involvement.

In a second medical statement dated in August 1997, the same 
Naval Hospital department physician opined that service 
medical records revealed only rare isolated episodes of 
elevated blood pressure that required no medication, and that 
it therefore appeared that hypertension was not a risk factor 
in the development of the veteran's stroke.  

At the veteran's personal hearing at the RO in June 1999, the 
veteran testified that his elevated blood pressure readings 
during service were related to the hypertension that was 
first diagnosed in 1994.

Private medical records for the period of February to August 
2002 reflect diagnoses that included hypertension and status 
post CVA with right-sided weakness.

VA medical examination in April 2004 reflects that the 
examiner reviewed the claims file in its entirety prior to 
the examination of the veteran.  The examiner noted that 
based on "JNC 7" guidelines, which provided that 
hypertension was "greater than 140 mmHg or 90 mmHg 
diastolic," he found the veteran to be hypertensive.  More 
specifically, the examiner noted readings of 150/66 in 
October 1980, 150/88 in April 1993, and 144/78 in March 1998, 
all of which were during service and prior to the veteran's 
acute illness, and that these readings justified an official 
diagnosis of hypertension.  The examiner further opined that 
while the CVA was not directly related to service, it was at 
least as likely as not that it resulted from his in-service 
hypertension, including the lack of diagnosis and treatment 
during service.  The examiner further noted that hypertension 
was a risk factor for stroke, the veteran had left 
ventricular hypertrophy on echocardiogram performed during 
evaluation of his stroke, and that this left ventricular 
hypertrophy suggested some chronicity to his hypertension.  
Thus, based on the rationale noted above, it was at least as 
likely as not that the history of vascular accident was 
related to the veteran's hypertension.  The current residuals 
of stroke were noted to include obvious expressive aphasia, 
facial droop, and right-sided weakness.

In an addendum report, dated in February 2005, the April 2004 
examiner again reviewed both volumes of the claims folder, 
and reiterated that it was at least as likely as not that the 
veteran's hypertension was essential and began while in 
active military service, and that with respect to the CVA, it 
was at least as likely as not that the veteran's CVA was 
related to his hypertension.  


II.  Analysis

The Board has reviewed the record in detail, and first notes 
that it clearly reflects current diagnoses of hypertension 
and disability associated with the veteran's CVA, including 
aphasia and right-sided hemiparesis.  In addition, the record 
reflects elevated blood pressure readings during service, 
post-service elevated blood pressure readings beginning in 
November 1994, and the opinions of the April 2004 VA examiner 
that have linked a current diagnosis of hypertension to the 
veteran's active service.  

The record also reflects two opinions from the head of an 
occupational medicine department at a Naval Hospital, the 
first of which opined that there was a causal relationship 
between the veteran's factors of employment and the 
development of his stroke, and the second, which opined that 
service medical records revealed only rare isolated episodes 
of elevated blood pressure that required no medication, and 
that it therefore appeared that hypertension was not a risk 
factor in the development of the veteran's stroke.

Accordingly, with essentially one opinion in favor of a nexus 
between current hypertension and service and one against, the 
Board finds the evidence to be in equipoise and therefore in 
support of the grant of service connection for hypertension.  
The Board would further note at this point that while the 
Board appreciates why the RO took the position that the April 
2004 opinion was of minimal value as it was based on "JNC 
7" standards that do not govern VA practices and procedures, 
there is nothing that prevents such standards from being used 
to assist a physician in reaching his or her opinions in a 
given case and here, the physician also based his decision on 
the fact that ventricular hypertrophy evidenced at the time 
of the veteran's CVA was indicative of chronic hypertension.  

Having determined that service connection for hypertension is 
warranted, since the April 2004 examiner further opined that 
the veteran's CVA was related to his hypertension, the Board 
further finds that service connection for the veteran's 
residuals of his CVA is warranted as secondary to his newly 
service-connected hypertension.  38 C.F.R. § 3.310(a).









ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for the veteran's residuals 
of a CVA, to include right-sided hemiparesis, with aphasia is 
granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


